DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano [US 20180/329315 A1].

Regarding claims 1, 10 and 11, Hirano discloses an imprint apparatus (Fig.1) / an imprinting method (paragraph [0001]) for forming a pattern of an imprint material on a shot area of a substrate by using a mold having a pattern region (as shown in Fig. 2, 15 and 16), the imprint apparatus comprising: 
an irradiation unit (11)  that irradiates the substrate (1) with irradiation light (as shown in Fig. 1), wherein the irradiation light has an intensity distribution over a region along a periphery of a shot area of the substrate and is capable of increasing viscosity of the imprint material or of solidifying the imprint material (paragraph [0053] teaches dose control); and 
a control unit (400) that sets an imprint condition for forming the pattern of the imprint material so as to reduce at least one of an extrusion of the imprint material from the shot area and an unfilling of the imprint material occurring in the shot area on the basis of results of detecting (26) at least one of the extrusion and the unfilling of the imprint material obtained by detecting the pattern of the imprint material formed on the substrate (paragraphs [0095]-[0096], [0109]-[0110] teaches unfilled regions and protrusions corrections of the outer edge of the shot regions),
wherein the imprint condition is one of irradiation timing of the irradiation light emitted onto the substrate and irradiation intensity of the irradiation light, the irradiation timing and the irradiation intensity of the irradiation light being determined for each of a plurality of irradiation regions set in the shot area (Hirano teaches dynamically controlling the process recipe to update for exposure dose (paragraph [0053])  and timing period of curing (paragraph [0138]) of the imprint condition of a plurality of shot regions having different shapes (paragraph [0059])).

Regarding claim 3, Hirano discloses further comprising: a detection unit (26) that detects the pattern of the imprint material formed on the substrate, wherein in a case of the 

Regarding claim 4, Hirano discloses wherein the detection unit is an image pickup unit configured to pick up an image of the entire shot area formed on the substrate (paragraph [0036]).

Regarding claim 5, Hirano discloses wherein the detection unit is a mark detector configured to detect light coming from a mark formed at the mold and from a mark formed at the substrate (paragraph [0037]).

Regarding claim 6, Hirano discloses wherein the control unit is configured to obtain the results of detecting the pattern of the imprint material by using a detection unit provided outside the imprint apparatus and to set the imprint conditions on the basis of the detection results (paragraphs [0035]-[0037], see also Fig. 1).

Regarding claims 12 and 13, Hirano discloses wherein a size of the irradiation region is smaller than a size of the shot area (as shown in Figs. 5A-5C, see also paragraph [0138]).

Response to Arguments

Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “wherein the imprint condition is one of irradiation timing of the irradiation light emitted onto the substrate and irradiation intensity of the irradiation light, the irradiation timing and the irradiation intensity of the irradiation light being determined for each of a plurality of irradiation regions set in the shot area”, see pages 5-7 of the remarks.
The Examiner respectfully disagrees. As applied above, Hirano teaches dynamically controlling the process recipe to update for exposure dose (paragraph [0053]) and timing period of curing (paragraph [0138]) of the imprint condition of a plurality of shot regions having different shapes (paragraph [0059]). Specifically, Hirano teaches wherein an adjustment to the recipe is made which includes “a time period from bringing the mold into contact with the imprint material to curing” which is known in the art as the irradiation time. Further, Hirano also teaches wherein another adjustment to the recipe that is made includes ”An exposure dose for curing the imprint material is indicated in an Exposure Dose field”, which is known in the art to be measured in mJ/cm2, which is also the units of intensity.
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882